*339OPINION.
MaRqtjette :
The evidence that has been presented to us is not satisfactory. It shows, however, that the Dodgem cars operated by the petitioner did not have a useful life of 10 years as determined by the respondent. We are of opinion that the average useful life of the cars in question was 5 years, and that the petitioner, in computing its net income for 1921 is entitled to a deduction for the depreciation of these cars computed on that basis.

Judgment will he entered wnder Rule 50.